          Case 2:20-cv-00630-JAM-EFB Document 14 Filed 06/29/20 Page 1 of 1


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            EASTERN DISTRICT OF CALIFORNIA

10   RUSSELL STEPHEN, Individually and              CASE NO. 2:20-CV-00630-JAM-EFB
     on behalf of others similarly situated,
11
12                       Plaintiff,                 ORDER GRANTING DISMISSAL OF
     v.                                             DEFENDANT WITH PREJUDICE
13                                                  PURSUANT TO FRCP 41(A)(1)(A)(I)
14   MHNY GLOBAL d/b/a DR.
     MARTIN’S NUTRITION, LLC,
15
16                       Defendant.
17
18
19          Based upon Plaintiff’s Notice of Dismissal, and good cause, this Court hereby

20   orders this action to be, and is, dismissed with prejudice as to the named Plaintiff and

21   without prejudice as to the putative class. Each party is to bear their own attorneys’

22   fees and costs.

23           IT IS SO ORDERED.

24
25
26   Dated: 6/26/2020                   /s/ John A. Mendez________________________

27                                      HON. JOHN A. MENDEZ
                                        UNITED STATES DISTRICT COURT JUDGE
28


     PROPOSED ORDER                             1
